Title: From John Adams to John Quincy Adams, 3 November 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Nov. 3. 1815

Your very instructive letter of 31st. August is the last I have recd. from you. Several to your Mother are missing.
Your Reasoning and expostulations with New England are conclusive and unanswerable
You advise me to read Massillon. Thank you. I advise you to read Carlostad and Scheffmacher. I have read Sixty Years and five more on the Subjects. Had I about me all the Books relative to it which I have seen, and many of which I have read, and had fifty Years to live, I could make the press groan with as many Volumes as Priestly or Voltaire or Wolfius ever dissembogued upon the World. But I should not make one Proselyte nor add an Ounce to the heap of Usefull Knowledge. Priestleys Socrates, his ancient Philosophers and his Hindoos; their pamphletts published in America, I esteem as little as you do. His Judgment Reasoning and Eloquence are not always to be envied: but his Industry, Research, and compilations may be as usefull as they are admirable. His History of the Corruptions &c and of early opinions &c are worth Reading after, or before Dr Waterland, and Dr Clark. Read these and then believe the Athanasian Creed if you can. Read Deausobre too, and trace Plato and Pythagoras to the orientals. But to descend and Sink.
Strong retires: and who is to be Governor? Cabot, Gore, Dexter, Lloyd, Otis, Dearborne, Davis, Parker. All these have been named, and I have named The Honourable Benjamin Austin Esqr. You See We have Governors enough. No need to be at a loss. Monroe has been explicitly enough nominated for President.
I cannot think of the Pope the Inquisition, the Jesuits, the Allies France Spain England Germany &c &c &c.
We have Seen an Age of Reason and now We are to See an Age of Darkness. And which is best?
Remember me to all.
A.